This proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the State Liquor Authority suspending petitioner’s restaurant liquor license has been transferred to this court (Uiv. Prac. Act, § 1296). The license was suspended on findings that petitioner had violated subdivision 6 of section 106 of the Alcoholie Beverage Control Law “in that he suffered or permitted a patron to be assaulted therein.” Determination annulled, without costs. The suspension was based on a single assault by petitioner’s bartender committed at a time when petitioner was not present. This was insufficient to sustain the charge that petitioner had suffered or permitted the licensed premises to become disorderly (Matter of Brody v. Rohan, 1 A D 2d 661; Matter of Migliaccio v. O’Connell, 307 N. Y. 566). Nor was the evidence in any way sufficient to justify a finding that petitioner acquiesced in the assault (Matter of Stanwood United v. O’Connell, 283 App. Div. 79, affd. 306 N. Y. 749).
Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ., concur.